DETAILED ACTION

Status of the Claims
The following is a Non-final Office Action in response to amendments and remarks filed 21 January 2021.
Claims 8, 15, and 21 have been amended.
Claims 2, 16, and 22 have been cancelled.
Claims 28-30 have been added.
Claims 8, 10-15, 17-21, and 23-30 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 January 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 21 January 2021 have been fully considered but they are moot on grounds of new rejection, as necessitated by amendments.  The Examiner also again notes that the current amendments are dramatically shifting the scope of the claims and future amendments could warrant a restriction by original presentation or even a new matter rejection.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 8, 10-15, 17-21, and 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan et al. (US PG Pub. 2014/0278567) further in view of Burriss et al. (US PG Pub. 2008/0033750) and Crabtree et al. (US PG Pub. 2017/0052970).

As per claims 8, 15, and 21, Flanagan discloses a computer-implemented method, apparatus, and non-transitory computer-readable storage medium, for enabling user-configuration of new payment methodologies at a payor device for pricing claims for reimbursement, the user configuration enabled within a graphical user interface and configured to reuse predefined code portions provided by a service provider server,, the method comprising the apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, the method comprising (system, memory, architecture, reimbursement determination computer(s), Flanagan ¶31-¶43): 
receiving an indication of a service from a user of a service category defining a grouping of medical services, wherein the service category is selected at a payor device (the reimbursement determination computer(s) 200 may further include one or more I/O interfaces 222 that may facilitate the receipt of input information by the reimbursement determination computer(s) 200 from one or more I/O devices as well as the output of information from the reimbursement determination computer(s) 200 to the one or more I/O devices.  The I/O devices may include, for example, one or more user interface devices that facilitate interaction between a user and the reimbursement determination computer(s) 200 including, but not limited to, a display, a keypad, a pointing device, a control panel, a touch screen display, a remote control device, a microphone, a speaker, and so forth.  As a non-limiting example, the one or more I/O interfaces 222 may facilitate interaction between a user and the reimbursement determination computer(s) 200 to facilitate the creation and identification of reimbursement models and reimbursement amount determination processing based on the reimbursement models, Flanagan ¶39; grouped rate, ¶16; The reimbursement model parameter(s) may include, for example, reimbursement term parameters that specify the manner in which various rendered healthcare services will be reimbursed (e.g., per diem, per test, per unit, per visit, percentage of billed charges, case rate, etc.); reimbursement type parameters that specify various reimbursement types associated with the healthcare services (e.g., fixed dollar amount, percentage of billed ; 
causing display of an input field within the graphical user interface displayed at the payor device, wherein the input field is configured to receive input from the user of criteria to be associated with the selected service category (identify input insurance product, Flanagan ¶10 and Fig. 6; ; I/O interfaces for input, ¶76);
receiving an indication of a selection of from the user of a claim level a service group for the selected service category (identifying a service group sub-hierarchy, Flanagan ¶10, ¶14, and Fig. 6-Fig. 7; see also ¶16 describing the grouped rates); 
receiving an indication of a selection of at least one predefined criteria associated with a respective predefined code portion (As depicted in FIG. 1, various types of data may be received as input data by the reimbursement determination system 102.  One or more of the program modules 104, 108, 112, 116, and 120 may utilize at least a portion of the input data as part of processing performed in connection with determinations of one or more reimbursement amounts.  The input data may be received from any of a variety of data source(s) including, but not limited to, one or more payor systems, a system or platform that aggregates claim data, one or more external reimbursement determination systems, a user may specify various insurance products to be included in the reimbursement model, various service groups associated with the insurance products, various reimbursement model parameters for use in determining interim reimbursement amounts for healthcare services forming part of the service groups, various reimbursement rules for further refining interim reimbursement amounts determined based on reimbursement model parameters, Flanagan ¶43-¶45); 
Flanagan does not expressly disclose the remaining limitations.
However, Burriss teaches:
responsive to the selection of the at least one predefined criteria associated with the respective predefined code portion, comprising at least the predefined code portion referencing a plurality of parameters and a plurality of parameter names provided by the respective predefined code portion provided by a service provider server, each parameter name associated with a parameter representing a predefined attribute that may be included in a claim and is referenced by the computer program code (receiving input regarding a given claim that executes software, template to automatically populate fields, Burriss ¶114-¶116; business rules defined by users, whereby the various elements are software in essence, defining operations of various elements as software code or executable instructions, ¶192-¶194) (Examiner interprets the templates and business rules for software oriented architecture to be the selection of the predefined code);
receiving indications of user inputs, provided at the payor device, of values for each of the plurality of parameters, the values representing requirements of the respective parameters for payment according to a new contract (health plan contracting and setup, Burriss ¶136-¶137; ¶139 and ¶167) and; 
storing, in a service provider database, the values of the parameters providers at the payor device in association with the computer program code and service category selected at the provider device (For instance, the service provider can contract with one or more health plans, wherein such contract defines payment methodologies, network discounts, benefit plans, programs and discounts (retail, care, etc.), and/or other provisions of the relationship.  According to certain embodiments of the present invention, the service provider may setup health plan tools for point of service estimated liability and claims processing (for real-time and/or batch processing).  The service provider may setup health plan tools for personal health record tools, upload, download, exchange between member, health plan, other providers, and/or other constituents.  The health plan's tools (e.g., available through the administration system described further herein) may be implemented in conjunction with PMS, HIS, EMR, Web Browser/Portal, etc. In some instances, adapters may be employed for supporting the interaction for performing the new transactions, Burriss ¶137); and 
defining new payment methodology to enable the new payment methodology to be used for pricing claims for reimbursement, wherein defining the new payment methodology comprises:  ; 
identifying the input field of the graphical user interface based on the service group selected (For instance, in block 10-1, the service provider is identified, and in block 10-2 the correct provider contract is selected based on the member's network.  The terms of the contract may be represented electronically so that the terms can be used by the claim processing system in accurately estimating the patient's liability, Burriss ¶167-¶170); 
saving the new payment methodology in computer memory, wherein the new payment methodology is configured to determine line level pricing within a claim level pricing scheme, wherein the new payment methodology comprises claim level pricing and evaluating individual lines of the claim using a line level pricing logic (so that the terms can be used by the claim processing system in accurately estimating the patient's liability, Burriss ¶167-¶170; adjudication logic, ¶140-¶141; claim codes with different aspects of procedures, ¶63, ¶71, and ¶115; new transactions with existing clearing , and
wherein using the new payment methodology for pricing claims reimbursement comprises:
receiving at the service provider server, a request for payment of a claim comprising at least a service category (contract with one or more health plans, Burriss ¶137); 
based on the service category of the claim accessing the computer program code and the values of the parameters that define the new payment methodology associated with the service category (set up health plan tools, Burriss ¶137; populate fields, ¶114-¶116); and 
processing the claim with the computer program code and the values of the parameters to determine payment of the claim (For instance, in block 10-1, the service provider is identified, and in block 10-2 the correct provider contract is selected based on the member's network.  The terms of the contract may be represented electronically so that the terms can be used by the claim processing system in accurately estimating the patient's liability, Burriss ¶167-¶170).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Burriss’ method of templates in Flanagan’s system to improve the system and method with reasonable expectation that this would result in a reimbursement management system that is able to have predefined templates for estimated costs and reimbursement for claim adjudication.  
The motivation being that a desire exists for improved techniques for obtaining information before care is rendered to a patient, as well as improved techniques for obtaining information and/or processing of claims after care is rendered to the patient (Burriss ¶23). 
The combination of Flanagan and Burriss do not expressly teach causing display of computer program code and receiving, from the user, predefined code portions into the input field wherein predefined code portions are predefined domain specific language (DSL) code that is independently selectable by the user, wherein the predefined code portions include variables and functions that define logic for the new payment methodology, and wherein the variables are assigned values by the user, and wherein the predefined code portions are combinable by the user to create a payment methodology capable of determining line level pricing within a claim level pricing scheme, and wherein the DSL code supports the invocation of predefined functions for pricing claims without the need for the user to write code that examines multiple claim lines or skips lines that have already been priced within the pricing scheme.
However, Crabtree teaches causing display of computer program code; receiving, from the user, predefined code portions into the input field wherein predefined code portions are predefined domain specific language (DSL) code that is independently selectable by the user, wherein the predefined code portions include variables and functions that define logic for the new payment methodology, and wherein the variables are assigned values by the user, and wherein the predefined code portions are combinable by the user to create a payment methodology capable of determining line level pricing within a claim level pricing scheme, and wherein the DSL code supports the invocation of predefined functions for pricing claims without the need for the user to write code that examines multiple claim lines or skips lines that have already been priced within the pricing scheme (The domain specific language (DSL) of a present invention embodiment is preferably utilized in a clinical/healthcare data extract, transform, load (ETL) setting, but may be utilized for any other data or settings for processing data, Crabtree ¶31-¶33; A manner of transforming data from a source data model of a source system to a target data model of a target system via a domain specific language (DSL) (e.g., by way of transformation module 260 and staging grid 150) according to an embodiment of the present invention is illustrated in FIG. 11.  Initially, a DSL transformation definition or publisher is generated (e.g., by a user or automated tool) to define a transformation between source and target data models.  By way of example, data is to be transformed and loaded from staging grid 150 to factory grid 160.  However, the publisher may be used to transform and load data between any source and target data models and systems.  The generated publisher is committed to a source control (e.g., of staging grid 150) that configures the publisher to be used for a specific source data set.  The publisher is loaded and executed in staging grid 150 (e.g., a HADOOP cluster) to achieve the transformation results, ¶150; see also ¶111-¶114 discussing the use of blocks and statements for the DSL; ¶119-¶120 establishing nested records for health care claims).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Crabtree’s method of utilizing a domain specific language for processing clinical/healthcare data in Burriss’ and Flanagan’s system to improve the system and method with reasonable expectation that this would result in a reimbursement management system that is able to have the ability to transform data between the source system and a target system such as in in billing and claim adjudicating systems.  
The motivation being that there is a need for transforming and loading data from the source system employing an initial data model to the target system employing a different data model in accordance with a domain specific language (DSL) executed by a computing device, as the data transformation of an extract, transform, load (ETL) process is rarely simple to define.  The more complicated the origin or source data, the more complicated the transformation.  In addition, the complexity of the transformation increases as incongruity expands between the source data model and the target data model (Crabtree ¶3-¶5).

As per claims 10, 17, and 23, Flanagan, Burriss, and Crabtree disclose as shown above with respect to claims 8, 15, and 21.  Burriss further teaches wherein the predefined code portions are displayed in a predefined area for selection by the user, and wherein selection of a predefined code portion from the predefined area serves to populate an input field with the selected predefined code portion (Fig. 11A-11D illustrating the different functionalities that represent the predefined code or templates, Burriss ¶114-¶116; see also services, re-usable user configurable business rules, ¶190-¶192).

As per claims 11, 18, and 24, Flanagan, Burriss, and Crabtree disclose as shown above with respect to claims 8, 15, and 21.  Flanagan further discloses wherein the received claim comprises a plurality of service lines, each having an associated service code, and wherein the predefined code portions are combinable by the user to create a payment methodology capable of determining line level pricing configured for determining pricing of at least one of the plurality of service lines, based on at least another of the plurality of the service lines within the claim (claim lines, a procedure code associated with the healthcare service and/or date/time information indicating when the healthcare service was performed.  In certain embodiments, multiple healthcare services (such as healthcare services performed in an inpatient hospital setting) may be bundled together and reimbursed in accordance with a case or grouped rate, Flanagan ¶16).

As per claims 12, 19, and 25, Flanagan, Burriss, and Crabtree disclose as shown above with respect to claims 8, 15, and 21.  Flanagan further discloses further comprising receiving in a library a user-defined payment criterion for defining the payment methodology (n certain embodiments, the reimbursement model may be defined by a user, Flanagan ¶45; stored in one or more datastores, ¶32).

As per claims 13, 20, and 26, Flanagan, Burriss, and Crabtree disclose as shown above with respect to claims 12, 19, and 25.  Flanagan discloses as shown above with respect to claims 12 and 19.  Burriss further teaches wherein the user-defined payment criterion is stored in the library, and wherein the user-defined payment criteria is accessible as a predefined code portion via at least one of the first screen, the second screen, the third screen, or a fourth screen of the graphical user interface for subsequent selections by the user for defining the payment methodology (logic for reimbursement from the insurer, Burriss ¶40; preexisting workflow, ¶47) (Examiner also interprets the logic for a preexisting workflow as the predefined code portion)..

As per claims 14 and 27, Flanagan, Burriss, and Crabtree disclose as shown above with respect to claims 8 and 25.  Flanagan further discloses wherein the service group selected is associated with a claim level pricing scheme or a line level pricing scheme (a procedure code associated with the healthcare service and/or date/time information indicating when the healthcare service was performed.  In certain embodiments, multiple healthcare services (such as healthcare services performed in an inpatient hospital setting) may be bundled together and reimbursed in accordance with a case or grouped rate, Flanagan ¶16).

As per claim 28, claim 28 recites substantially similar subject matter to claims 1, 15, and 21 and thus rejected under the same rationale mutatis mutandis. 

As per claim 28, Flanagan, Burriss, and Crabtree disclose as shown above with respect to claims 8 and 25.  Crabtree further teaches wherein defining the payment methodology further comprises combining the DSL code to determine line level pricing within a claim level pricing scheme (insurance, charge amount, all of nest records service line list, within a claim, Crabtree ¶120-¶123).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Crabtree’s method of utilizing a domain specific language for processing clinical/healthcare data in Burriss’ and Flanagan’s system to improve the system and method with reasonable expectation that this would result in a reimbursement management system that is able to have the ability to transform data between the source system and a target system such as in in billing and claim adjudicating systems.  
The motivation being that there is a need for transforming and loading data from the source system employing an initial data model to the target system employing a different data model in accordance with a domain specific language (DSL) executed by a computing device, as the data transformation of an extract, transform, load (ETL) process is rarely simple to define.  The more complicated the origin or source data, the more complicated the transformation.  In addition, the complexity of the transformation increases as incongruity expands between the source data model and the target data model (Crabtree ¶3-¶5).

As per claim 30, Flanagan, Burriss, and Crabtree disclose as shown above with respect to claims 8 and 25.  Crabtree further teaches wherein the DSL code is configured to allow the user to write criteria based on referencing claim fields, code values, fee schedule names and columns, parameters defined within the payment methodology as placeholders for separately entered numeric, alphanumeric, date, percentage values, and a list of functions and variables that are custom tailored to support the logic used for healthcare claim reimbursement (insurance, charge amount, all of nest records service line list, within a claim, Crabtree ¶120-¶123; adjust variables, ¶125-¶143).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Crabtree’s method of utilizing a domain specific language for processing clinical/healthcare data in Burriss’ and Flanagan’s system to improve the system and method with reasonable expectation that this would result in a reimbursement management system that is able to have the ability to transform data between the source system and a target system such as in in billing and claim adjudicating systems.  
The motivation being that there is a need for transforming and loading data from the source system employing an initial data model to the target system employing a different data model in accordance with a domain specific language (DSL) executed by a computing device, as the data transformation of an extract, transform, load (ETL) process is rarely simple to define.  The more complicated the origin or source data, the more complicated the transformation.  In addition, the complexity of the transformation increases as incongruity expands between the source data model and the target data model (Crabtree ¶3-¶5).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629